

THIS NOTE HAS NOT BEEN REGISTERED UNDER THE U.S. SECURITIES ACT OF 1933, AS
AMENDED (THE “SECURITIES ACT”), OR THE SECURITIES LAWS OF ANY STATE OR OTHER
JURISDICTION OF THE UNITED STATES AND MAY NOT BE SOLD OR OTHERWISE DISPOSED OF
EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER SUCH ACT AND
APPLICABLE STATE SECURITIES LAWS OR PURSUANT TO AN APPLICABLE EXEMPTION FROM THE
REGISTRATION REQUIREMENTS OF SUCH ACT AND SUCH LAWS
 
BERMAN CENTER, INC.
 
AMENDMENT NO. 4 TO SECURED CONVERTIBLE PROMISSORY NOTE
 
This Amendment No. 4 (this “Amendment”), dated November __, 2007, amends that
certain Secured Convertible Promissory Note pursuant to which Berman Center,
Inc. (the “Company”) borrowed from Hunter Fund LTD (the “Holder”) the aggregate
principal amount of $225,000 dated as of March 7, 2007 (the “Note”). All
capitalized terms used herein and not defined shall have the meanings given to
them in the Note.


RECITALS:


WHEREAS, the Company entered into the Note issued to the Holder pursuant to
which the Company borrowed from the Holder and promised to pay the Holder the
principal sum of Two Hundred Twenty-Five Thousand Dollars ($225,000.00), with
interest at the rate of fifteen percent (15%) per annum;
 
WHEREAS, the Company entered into Amendment No. 1 to the Note dated May 24, 2007
issued to the Holder pursuant to which the Company borrowed from the Holder and
promised to pay the Holder the principal sum of Sixty Thousand Dollars
($60,000.00), with interest at the rate of fifteen percent (15%) per annum;
 
WHEREAS, the Company entered into Amendment No. 2 to the Note dated July 9, 2007
issued to the Holder pursuant to which the Company borrowed from the Holder and
promised to pay the Holder the principal sum of Twenty-Five Thousand Dollars
($25,000.00), with interest at the rate of fifteen percent (15%) per annum;
 
WHEREAS, the Company entered into Amendment No. 3 to the Note dated August 16,
2007 issued to the Holder pursuant to which the Company borrowed from the Holder
and promised to pay the Holder the principal sum of Three Hundred Thousand
Dollars ($300,000.00), with interest at the rate of fifteen percent (15%) per
annum; and
 
WHEREAS, Section 16 of the Note states that the Note may be modified or amended
by an agreement in writing signed by the parties;
 
WHEREAS, the Holder wishes to loan to the Company, and the Company wishes to
borrow, an additional Eighty Thousand Dollars ($80,000.00) (“Additional Loan
Amount”) under the same terms and conditions of the Note for payment of the
Company’s payroll.
 
NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto agree as follows:
 
1

--------------------------------------------------------------------------------


 
1.  The Company promises to pay to the Holder the principal sum of the
Additional Loan Amount with interest from the date hereof at the rate of fifteen
percent (15%) per annum on the unpaid balance hereof until paid.


2.  If not earlier converted pursuant to Section 4(a) of the Note, the
Additional Loan Amount and the all loan amounts due in connection with the
October 6, 2006 Note, the March 7, 2007 Note, Amendment No. 1 to the March 7,
2007 Note, Amendment No. 2 to the March 2007 Note and Amendment No. 3 to the
March 2007 Note shall be payable in one installment on May 1, 2008 (“Due Date”).
This Additional Loan Amount is subject to conversion at the option of the
Holder, as described in Section 4(a) of the Note.
 
3.  The Company promises to pay, within five business days after the end of each
calendar month, the Additional Loan Amount and the amounts due under the Note
and each of the Amendments to the Note from one hundred percent (100%) of the
funds available from the Company’s monthly net profits for such calendar month.
The term net profits shall mean the net profits of the Company and its
affiliated entities after taxes, as shown on the Company’s internal monthly
financial statements (the “Net Profits”). Net Profits of the Company shall be
calculated by the Company’s Chief Financial Officer in accordance with US GAAP
accounting as used by the Company to prepare its financial statements for its
periodic reports filed with the Securities and Exchange Commission. The Company
agrees to keep accurate books and records in connection with the calculation of
Net Profits, including sales figures, the computation of net sales, the
accumulation of all related costs and expenses, and payments made to Holder
hereunder. During any time that the Company owes money to the Holder and for one
(1) year thereafter, the Company shall permit Holder and/or its authorized
representatives to inspect (and make copies) and conduct an examination during
the Company’s business hours of all or any such books and records pertaining to
the calculation of Net Profits relating to this Amendment. The Company shall
also provide copies of relevant documents and calculations to the Holder upon
request. In the event that Holder believes that such examination shows an
understatement of the net profits, the parties shall work in good faith to
resolve any such dispute.


4.  The Company promises to not effect any significant increases in operating
costs without the consent of the Holder. In the event that operating costs
decrease, the Company promises to alert the Holder of the change in operating
costs. A copy of the Company’s average monthly operating costs is attached
hereto as Exhibit A, which is the average operating costs for the Company for
the first nine months of 2007.


5.  The Company and Holder agree that the Additional Loan Amount shall be
subject to the same terms and conditions of the Note and all Amendments to the
Note, copies of which are attached hereto as Exhibit B, including, but not
limited to, the Default Rate, Conversion, registration rights, the first
priority security interest in all assets of the Subsidiary, indemnification
rights, and all other terms and conditions of the Note; provided that, however,
the Company, pursuant to the last sentence of Section 11 to the Note, shall only
be obligated to (i) make a one-time payment of an aggregate fee amount equal to
$5,600 to the placement agent, Hunter World Markets, Inc., (ii) issue an
aggregate of 248,889 shares of the Company’s common stock to Hunter World
Markets, Inc. and/or its designees in connection with the execution of this
Amendment, and (iii) pay reasonable legal fees incurred by the Holder in
connection with the processing of this Amendment.


2

--------------------------------------------------------------------------------


 
6.  The Company shall use reasonable best efforts to prepare and file a
registration statement (the “November Note Registration Statement”) on Form SB-2
or other appropriate registration document under the Securities Act of 1933, as
amended (the “Act”) for resale of the securities issued or issuable to the
Holder in connection with this Amendment No. 4 to the Note (the “November
Amendment Shares”) and shall use its reasonable best efforts to maintain the
November Note Registration Statement effective for a period of twenty-four (24)
months at the Company’s expense (the “Effectiveness Period”). The Company shall
file such November Note Registration Statement no later than 10 days after the
effective date of the registration statement filed on Form SB-2 with the SEC on
September 24, 2007 and the registration statement on Form SB-2 filed with the
SEC on June 19, 2007 and amended on October 4, 2007 (the “Required Filing
Date”). The Company shall use reasonable best efforts to cause such November
Note Registration Statement to become effective within 45 days after the
Required Filing Date or the actual filing date, whichever is earlier, or 60 days
after the Required Filing Date or the actual filing date, whichever is earlier,
if the November Note Registration Statement is subject to a full review by the
SEC (the “Required Effectiveness Date”). Subject to the conditions and
limitations hereof, the Company’s failure to satisfy the obligations specified
in the immediately preceding sentence shall require the Company to issue, as
liquidated damages, shares (the “November Note Additional Shares”) to the Holder
equal to a total of 0.0333% of the shares listed in the Subsequent Registration
Statement for each business day that the November Note Registration Statement
has not been declared effective by the SEC (and until the November Note
Registration Statement is declared effective by the SEC); provided however that
no penalty shall be payable if the primary and direct cause of such failure to
satisfy said obligations is as result of comments from the SEC regarding the
ability of the Company to utilize and rely upon Rule 415 of the Securities Act
of 1933, as amended, or the SEC’s refusal to permit the registration of
securities issued after the filing of the November Note Registration Statement.
For the avoidance of doubt, any right to receive such November Note Additional
Shares shall be Holder’s sole and exclusive remedy for the failure of the
Company to satisfy the obligations under this Section 6. In the event the SEC
does not permit the Company to register all of the November Amendment Shares,
the Company shall use its best efforts to register the securities, subject to
the foregoing sentence, that were not registered in the November Note
Registration Statement as promptly as possible and in a manner permitted by the
SEC.


7.  Holder shall have the rights of a secured party under the Uniform Commercial
Code for the Additional Loan Amount, and to effect the foregoing, each of the
Company and the Subsidiary agrees to execute promptly such additional security
documentation as Holder may request and hereby authorizes Holder to file
financing and other statements as Holder deems advisable to perfect the first
priority security interest granted herein.


8.  The Company and Holder make the same representations and warranties as
contained in the Note as of the date of this Amendment No. 4.


9.  Except as amended herein, the Note shall remain in full force and effect.


10.  This Amendment may be executed in any number of facsimile counterparts,
each of which shall be an original, but which together constitute one and the
same instrument. This Amendment may be executed and delivered by facsimile.
 
[SIGNATURE PAGE TO FOLLOW]
 
3

--------------------------------------------------------------------------------




4

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the Company and Holder have executed this Amendment No. 4 to
the Secured Convertible Promissory Note as of the date first written above.
 

        BERMAN CENTER, INC.,         By:   /s/ Laura A.C. Berman, LCSW, Ph.D  
Its:
Chief Executive Officer and President 
 
Address: 
211 East Ontario, Suite 800 
 
Chicago, Illinois 60611
   

 

       
BERMAN HEALTH & MEDIA, INC.,
       
By:
/s/ Laura A.C. Berman, LCSW, Ph.D
 
Its:
Chief Executive Officer and President 
 
Address:
211 East Ontario, Suite 800
   
Chicago, Illinois 60611
     

 

   
HUNTER FUND LTD.,
       
By:
Todd Ficeto      
 
Its:
President                                                    
 
Address:
Hunter Fund Ltd.
   
9300 Wilshire Blvd.  
    Penthouse Suite      Beverly Hills, CA 90212  

 
5

--------------------------------------------------------------------------------


 
EXHIBIT A


BERMAN CENTER, INC.’S OPERATING COSTS
 
6

--------------------------------------------------------------------------------


 
EXHIBIT B


BERMAN CENTER, INC. SECURED CONVERTIBLE PROMISSORY
 NOTE DATED MARCH 7, 2007 FOR $225,000.00 AND ALL
AMENDMENTS
 
7

--------------------------------------------------------------------------------





